953 N.E.2d 924 (2011)
352 Ill. Dec. 243
PEOPLE State of Illinois, respondent,
v.
Reginald BURNETT, petitioner.
No. 110823.
Supreme Court of Illinois.
September 28, 2011.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is ordered to vacate its decision m People v. Burnett, No. 1-07-2580 (06/25/10) and reconsider in light of People v. Mullins, 242 Ill.2d 1, 350 Ill.Dec. 819, *925 949 N.E.2d 611 (2011), to determine if a different result is warranted.